NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 17 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10076

             Plaintiff - Appellee,               D.C. No.
                                                 2:12-cr-00080-GMN-CWH-1
   v.

KAMALU GONZALES,                                 MEMORANDUM*

             Defendant - Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Gloria M. Navarro, Chief District Judge, Presiding

                             Submitted March 13, 2015**
                              San Francisco California

Before: McKEOWN, MURGUIA, and FRIEDLAND, Circuit Judges.

        Kamalu Gonzales appeals the sentence imposed following his guilty plea to

two counts of mail fraud, six counts of wire fraud, and two counts of money

laundering. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court did not err—and certainly did not clearly err, see United

States v. Aragbaye, 234 F.3d 1101, 1107 (9th Cir. 2000), superseded by statute on

other grounds as stated in United States v. McEnry, 659 F.3d 893, 899 n.8 (9th Cir.

2011)—in imposing a two-level enhancement on the basis that Gonzales’s offense

involved sophisticated means. See U.S. Sentencing Guidelines Manual

§ 2B1.1(b)(10)(C) (2013). “Conduct need not involve highly complex schemes or

exhibit exceptional brilliance to justify a sophisticated means enhancement.”

United States v. Jennings, 711 F.3d 1144, 1145 (9th Cir. 2013). The district court’s

finding that Gonzales used shell corporations was sufficient to support imposition of

the enhancement. See U.S. Sentencing Guidelines Manual § 2B1.1 cmt. n.9(B)

(2013). Additionally, in general, Gonzales’s conduct was comparable to conduct

that we have held sufficient to support imposition of the enhancement. See United

States v. Horob, 735 F.3d 866, 872 (9th Cir. 2013) (per curiam).

      Likewise, the district court did not err in imposing a two-level enhancement

on the basis that Gonzales abused a position of trust in a manner that significantly

facilitated his offense. See U.S. Sentencing Guidelines Manual § 3B1.3 (2013).

As a loan officer, Gonzales enjoyed the kind of professional discretion—marked by,

                                          2
inter alia, “special knowledge [or] expertise”—that defines a position of trust. See

United States v. Laurienti, 731 F.3d 967, 973-74 (9th Cir. 2013). Having correctly

concluded that Gonzales’s position as a loan officer was a position of trust, the

district court did not clearly err in finding that abuse of this position significantly

facilitated Gonzales’s offense.

      AFFIRMED.




                                            3